DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim depends from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the movable conveyor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first conveyor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the movable conveyor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe U.S. Patent No. 6,484,868.
Claim 1, Rowe teaches a conveyor assembly 100 comprising: an extendable conveyor 10a; a cradle Fig. 5 configured to at least partially receive the extendable conveyor 10a Fig. 1D; a first conveyor 118 configured to provide material from a first source at 112 to the extendable conveyor 10a, the first conveyor 118 being movable between a raised position and a lowered position; and a second conveyor 114 configured to provide material from a second source to the extendable conveyor 10a,b C3 L60-67; C4 L1-15.
Claim 2, Rowe teaches the conveyor assembly 100 is configured to move the first conveyor 118 into the raised position and switch between conveying material from the first source 112 to conveying material from the second source at 114 C3 L60-67; C4 L1-15.
Claim 3, Rowe teaches the cradle Fig. 5 includes a base member 40 and a truss (bar connecting 40 Fig. 5) coupled to an end of the base member 40 Fig. 5.
Claim 4, Rowe teaches the cradle further includes a plurality of footings 40 coupled to the truss C7 L30-60.
Claim 5, Rowe teaches the extendable conveyor 10a,b includes a distal end and the first conveyor 118 is positioned closer to the distal end than the second conveyor 114 Fig. 1a.
Claim 9, Rowe teaches an input portion of the first conveyor 118 is positioned relatively higher than an input portion of the second conveyor 114 Fig. 1A.
Claim 10, Rowe teaches a first end and a second end of the first conveyor 118 are positioned closer to the distal end than the second conveyor 114 (assuming of the extendable conveyor) Fig. 1a.
Claim 11, Rowe teaches the second conveyor 114 is oriented at an angle with respect to a base member 40 of the cradle Fig. 1A, 5.
Claim 12, Rowe teaches the first conveyor 118 includes a first end and a second end downstream from the first end in a first conveyor material conveying direction at 112; wherein the second conveyor 114 includes a first end and a second end downstream from the first end in a second conveyor material conveying direction of 114; and wherein the first end of the first conveyor 118 is downstream from the second end of the second conveyor 114 in an extendable conveyor material conveying direction of 10 Fig. 1A.
Claim 13, Rowe teaches a method of conveying a first material from a first source at 112 and a second material from a second source at 114 to a load site with a conveyor assembly 100 having a moveable conveyor 118, a fixed conveyor 112,114, and an extendable conveyor 10a,b, the method comprising: conveying, on the moveable conveyor 118, the first material from the first source via 112 to the extendable conveyor 10a,b; conveying, on the extendable conveyor 10a,b, the first material to the load sitevia 10a,b; receiving an input to switch via 50 from the first source of 112 to the second source of 114; sending a communication via 200 to the first source to stop sending material; raising the movable conveyor 118; conveying, on the fixed conveyor 112,114, the second material from the second source at 114 to the extendable conveyor 10a,b; and conveying, on the extendable conveyor 10a,b, the second material to the load site via 10a,b C6 L25-67.
Claim 14, Rowe teaches before raising the movable conveyor 118, determining whether any first material from the first source at 112 is on the moveable conveyor 118 via 200.
Claim 15, Rowe teaches an average size of the first material via 112 is less than an average size of the second material via 114 Abstract.
Claim 16, Rowe teaches the first material via 112 is conveyed to the extendable conveyor 10a,b at a location that is closer to a distal end of the extendable conveyor 10a,b than an interface between the fixed conveyor 112,114 and the extendable conveyor 10a,b.
Claim 17, Rowe teaches the first material via 112 is conveyed from an input portion 110 of the first conveyor 118 and the second material via 114 is conveyed from an input portion 110 of the second conveyor 114; and wherein the input portion 110 of the first conveyor 118 is positioned relatively higher than the input portion of the second conveyor 114 Fig. 1A.
Claim 18, Rowe teaches a conveyor assembly 100 comprising: an extendable conveyor 10a,b; a first conveyor 118 configured to provide material from a first source via 112 to the extendable conveyor 10a,b, the first conveyor 118 being movable between a raised position and a lowered position Fig. 1A; and a second conveyor 114 configured to provide material from a second source via 110 at 114 to the extendable conveyor 10a,b, wherein the extendable conveyor 10a,b includes a distal end and the first conveyor 118 is positioned closer to the distal end than the second conveyor 114 Fig. 1A.
Claim 20, Rowe teaches an actuator D2-D8coupled to the first conveyor 118 and the cradle Fig. 5, wherein the actuator D2-D8 is coupled to the first conveyor 118 between the first end of the first conveyor 118 and a second end of the movable conveyor of 118; and wherein the conveyor assembly 100 is configured to move the first conveyor 118 into the raised position and switch between conveying material from the first source at 112 to conveying material from the second source at 114 via 200.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe U.S. Patent No. 6,484,868 in view of Christmann DE 4006474 A1.
Claim 6, Rowe does not teach as Christmann teaches an actuator 6 coupled between the cradle 4 and the extendable conveyor 10, wherein the extendable conveyor 10 is coupled to the cradle 4 at a pivot 5; and wherein activation of the actuator 6 causes the extendable conveyor 10 to move about the pivot at 5. It would be obvious to one of ordinary skill to use the extendable conveyor of Christmann into the invention of Rowe for additional stability of the articles during transport.
Claim 7 Rowe teaches a first end of the first conveyor 118, but does not teach as Christmann teaches is coupled to the cradle 4 at a pivot at 5. It would be obvious to one of ordinary skill to use the extendable conveyor of Christmann into the invention of Rowe for additional stability of the articles during transport.
Claim 8, Rowe teaches an actuator D2-D8 coupled to the first conveyor 118 and the cradle Fig. 5, wherein the actuator D2-D8 is coupled to the first conveyor 118 between the first end of the first conveyor 118 and a second end of the movable conveyor 118.
Claim 19, Rowe teaches a cradle Fig. 5 configured to at least partially receive the extendable conveyor 10a,b , wherein the cradle includes a base member 40 and a truss (bar connecting 40 Fig. 5) coupled to an end of the base member 40; wherein the cradle further includes a plurality of footings coupled to the truss Fig. 5; but does not teach as Christmann teaches wherein the extendable conveyor 10 is coupled to the cradle 4 at a pivot 5. It would be obvious to one of ordinary skill to use the extendable conveyor of Christmann into the invention of Rowe for additional stability of the articles during transport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS